CHIEF JUSTICE WILLIAMS
delivered the opinion op the court:
As has frequently been decided by this court, Commonwealth Attorneys have no vested interest in forfeited recognizances until reduced to judgment, when they, by law, are entitled to thirty per cent, of the judgment, and which cannot be remitted by the Governor.
The “ act to fix the fees of county attorneys,” of February 21, 1868 (1 Sess. Acts, 23), gave to county attorneys fifteen per cent. “ of all judgments on forfeited recognizances,” in cases where they prosecuted the accused before the committing court, and aided the Commonwealth’s Attorney in recovering judgment on the forfeited recognizanee, to be deducted from his per centage ; and said act took effect immediately.
It is the judgment on the recognizance that fixes the rights of the county and Commonwealth Attorneys, and not the time when the prosecution first began.
It appears in this agreed case that Stone, as county attorney, prosecuted the accused, and had this forfeited recognizance taken, and the default occurred before the date of said enactment; but that the judgment thereon was subsequent thereto, and he having aided in recovering it in the circuit court, he was entitled to fifteen of the thirty per cent, allowed by previous enactment to Commonwealth Attorneys.
The circuit court having erroneously adjudged the whole thirty per cent, to the Commonwealth’s Attorney, the county attorney seeks a reversal, to which he is entitled.
Wherefore, the judgment is reversed, with directions for further proceedings consistent herewith.